Citation Nr: 1342413	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-25 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to his service-connected diabetes mellitus type II with erectile dysfunction, hypertension, and diabetic nephropathy.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to his service-connected diabetes mellitus type II with erectile dysfunction, hypertension, and diabetic nephropathy.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals the Veteran's representative's November 2013 Appellant's Brief.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.



CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2009 letter, sent prior to the initial unfavorable decision issued in August 2009 advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.   

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for a back disorder; however, the Board finds that such is not necessary in the instant case.  In this regard, under 38 U.S.C.A. § 5103A (d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   

The Board finds that a VA examination with nexus opinion is not necessary with respect to the claim decided herein as: (1) the STRs are entirely negative for any recordation of complaints, injury, treatment, clinical findings, or diagnosis relating to the back, (2) post-service evidence reflects that complaints and treatment for a back condition were initially shown years after the Veteran's discharge from service with no complaints of service onset; and (3) there is no competent evidence on file etiologically linking the Veteran's currently claimed back disorder to service, nor has he himself provided any specific contentions or opinion in this regard.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Background

In February 2009, the Veteran filed a service connection claim for a back condition. 

The STRs include a September 1967 enlistment examination report which reflects that there were no clinical abnormalities of the spine.  The STRs are negative for complaints, clinical findings, treatment or diagnosis relating to the back.  A July 1971 separation examination report revealed no abnormality of the spine.  

The file contains a private medical report of July 1984 authored by Dr. J. B. R.  The physician indicated that he had seen the Veteran as a referral due to complaints of back pain.  The Veteran gave a 7 year history of back pain, with increased problems during the past year.  Examination revealed full range of motion of the spine with complaints of pain on extremes.  Severe muscular tension syndrome, of unknown etiology, was diagnosed.  X-ray films revealed partial spondylolysis, but no spondylolisthesis or any other abnormality of the lumbar spine.    

In February 2009, the Veteran first sought care through VA and an initial general assessment was conducted, at which time no back complaints or clinical findings were made.  In April 2009, the Veteran reported that his low back was all knotted up.  A 7 to 8 year history of back problems was noted.  Essentially no impairment of motion, strength, coordination or endurance was found.  Chronic low back pain was assessed for which pool therapy was recommended.  A May 2009 occupational therapy record reveals a diagnosis of arthralgia related to low back pain.  Subsequent VA records dated to October 2010 are negative for any further clinical findings or diagnosis relating to the back.  

Analysis

The Veteran has made general contentions to the effect that service connection is warranted for a back disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that, while a July 1984 record shows severe muscular tension syndrome and partial spondylolysis, the only currently diagnosed back condition, shown by VA clinical records of 2009, is arthralgia.  "Arthralgia" is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  In this regard, the Board points out that to the extent that the Veteran currently has back pain, only, it is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Even if the Board were, for the limited purposes of the adjudication of this case, to accept the diagnosis of arthralgia as evidence of a current back disability, with regard to service incurrence, the STRs are entirely negative for any recordation of complaints, injury, treatment, clinical findings, or diagnosis relating to the back.  Moreover, the Veteran himself has not maintained that any back injury or symptoms occurred during service.   

Based on the evidence of record, back problems were not noted or treated until 1984, more than a decade after the Veteran's discharge from service.  At that time, the Veteran gave a 7 year history of back problems, still dating the onset of his initial problems to more than 5 years following service.  With regard to the long evidentiary gap between active service and the earliest post-service clinical findings involving the back, the lack of any evidence of continuing complaints, symptoms, or findings for many years between active duty and the first evidence of symptomatology of the back is itself evidence which tends to show that the condition has not been chronic and continuous since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).  Accordingly, chronicity and continuity of symptomatology of the back since service is not established.  

The critical issue in this case is whether the Veteran's currently manifested back disorder is related to any incident of service  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Significantly, the Veteran himself has not maintained that any back injury or symptoms occurred during service and has not made any specific contentions relating to how his currently claimed back disorder is related to his period of service.  Essentially there has been no competent evidence or opinion presented for the record which establishes an etiological relationship between the currently claimed back disorder and any service.  VA clinical records dated in 2009, as well as a 1984 private medical record represent the only evidence relating to back symptoms on file.  At neither point did the Veteran give a history of any service-related back trauma or symptoms beginning during service.  In fact, at both times he gave a history of back problems, initially arising years after his discharge from service, with no mention of service.  

Overall, the evidence is not in relative equipoise, and the most probative evidence of record consisting of post-service medical evidence of 1984 and 2009, documenting complaints of back problems, do not in any way reflect or even suggest that the back symptoms complained of at those times were incurred during service, or were otherwise etiologically related to service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Service connection for a back disorder is denied.


REMAND

Regarding the Veteran's claims of entitlement to service connection for a back disorder and an acquired psychiatric disorder, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board finds that a remand is necessary in order to afford the Veteran proper VCAA notice.  Regarding his claim for service connection for peripheral neuropathy of the right upper extremity, it appears that he did not initially claim service connection for such disorder and the April 2009 letter did not address such issue.  Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to his service-connected diabetes mellitus type II with erectile dysfunction, hypertension, and diabetic nephropathy.  Such should be accomplished on remand.

At the outset, the Board notes that service connection has been established for diabetes mellitus type II with erectile dysfunction, hypertension and diabetic nephropathy.  The Veteran maintains that service connection is warranted for peripheral neuropathy, either on the basis of direct service incurrence or as secondary to the aforementioned condition.  

A brief review of the evidence indicates that there were no indications of peripheral neuropathy of either the upper or lower extremities during service.  A VA examination was conducted in June 2009.  At that time, the Veteran gave a history of peripheral neuropathy of the upper and lower extremities, since 2001, described as chronic and gradual.  The report indicated that diabetes had been diagnosed in 1999, and that the Veteran noticed symptoms of tingling in the feet in 2001 and had symptoms of numbness and tingling in the left hand as well.  On examination, the Veteran reported having symptoms of numbness, paresthesias, and impaired coordination of the feet.  Motor examination was normal in all extremities.  Lower extremity reflexes were shown to be diminished.  Despite such findings, the examiner concluded that peripheral neuropathy of the upper and lower extremities was not shown on examination.  In contrast, and since such time, an April 2010 VA treatment record shows an assessment that include peripheral neuropathy.

In a brief dated in November 2013, the Veteran's representative noted the clinical complaints and findings relating to neuropathy in the 2009 VA examination report, and questioned how it was concluded at that time that no peripheral neuropathy was found to be present by the examiner.  It was requested that another VA examination be conducted to reconcile the seemingly conflicting lay and clinical evidence on file.  

In light of conflicting evidence regarding whether the Veteran has peripheral neuropathy, the Board finds the Veteran should be afforded another VA examination in order to determine the nature and etiology of his claimed peripheral neuropathy, to include whether this may be related to service-connected diabetes with associated manifestations.  

As the primary question in the instant case involves, in part, whether the Veteran has a current diagnosis of peripheral neuropathy, the Board finds that it would be helpful to obtain the Veteran's updated VA treatment records from the Central Texas Veterans Health Care System.

Accordingly, the case is REMANDED for the following action:  

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for peripheral neuropathy of the right upper extremity on a direct basis and his claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to his service-connected diabetes mellitus type II with erectile dysfunction, hypertension, and diabetic nephropathy.  

2.  Obtain the Veteran's VA treatment records from the Central Texas Veterans Health Care System dated from October 2010 forward.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination related to his claimed peripheral neuropathy of the bilateral upper and lower extremities.  The examiner should review the claims folder and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should also include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of his peripheral neuropathy, as well as its associated symptoms, both lay and clinical, should be elicited and recorded. 

(A)  Initially, the examiner should determine whether a neurological condition of each of the upper and lower extremity is manifested and any such condition(s) should be specifically diagnosed.  In the event that the examiner determines that a diagnosis of a neurological condition is not warranted in any of the pertinent areas, this conclusion should be fully explained and reconciled with the evidence in the file that peripheral neuropathy has been diagnosed (see April 8, 2010 VA record).  

(B)  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed peripheral neuropathy of the upper and lower extremities (as individually assessed) had its onset during the Veteran's period of active service from October 1967 to August 1971; or is otherwise related to service, to include his acknowledged in-service exposure to herbicides.  

(C)  Following a review of the evidence in the Veteran's claims folder, as well as any pertinent lay evidence, the examiner must provide an opinion as to following question: is it at least as likely as not (at least a 50 percent probability) that peripheral neuropathy of the upper and lower extremities (as individually assessed) was proximately caused OR aggravated (i.e., permanently worsened) beyond its natural progress, by service-connected diabetes mellitus type II with erectile dysfunction, hypertension and diabetic nephropathy.  

If aggravation (i.e., permanent worsening) is found, the examiner should identify the clinical signs, symptoms and manifestations of any such disorder which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of peripheral neuropathy; and (2) the degree of severity at the onset of aggravation (permanent worsening) of this condition.   

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, and that his reports must be considered in formulating the requested opinion.  A complete rationale should be given for any opinion expressed.     

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


